DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to application 16/589,810 entitled "IMPROVED SCORING SYSTEM" with claims 1-15 and 17-20 pending.
Status of Claims
Claims 1, 17, and 19  have been amended and are hereby entered.
Claim 16 is cancelled.
Claims 1-15 and 17-20 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-15 and 17-20 are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea
Independent Claim 1 recites: 
“receiving a job profile for a user” 
“receiving course enrollment data”
“receiving course completion history”
“receiving certification history”
“storing the job profile, course enrollment data, course completion history, and certification history”
“determining…a weight for each course the user is enrolled in”
“receiving training data comprising credit data”
“separating the training data”
“adjusting the weight”
“assigning a weight to each course…to provide a weighted course enrollment data and a weighted course completion history”
“computing a development score”
“computing a competency score”
“generating a credit score”
These limitations clearly relate to managing transactions/interactions between a user and/or a scoring entity.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to generating a credit score recites a fundamental economic principles or practice   and/or commercial or legal interactions. Additionally, assigning a weight and computing a development/competency score recites a mental process. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice and/or mental process then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“server”, “processors”, “network”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“application program interface”
generally linking to application program interface (API) technology   as a means to perform an abstract idea  
“machine learning”, “training”:
merely applying machine learning, artificial intelligence, and/or neural network technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0056] A hardware module is tangible unit capable of performing certain operations and ...one or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware modules of a computer system (e.g., a processor or a group of processors) may be configured by software (e.g., an application or application portion) as a hardware module that operates to perform certain operations as described herein.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims 2-15 do not recite additional elements and merely narrow the abstract idea.
Independent Claim 17 recites: 
“receive a job profile for a user” 
“receive course enrollment data”
“receive course completion history”
“receive certification history”
“store the job profile, course enrollment data, course completion history, and certification history”
“determine…a weight for each course the user is enrolled in”
“receive training data comprising credit data”
“separate the training data”
“adjust the weight”
“assign a weight to each course…to provide a weighted course enrollment data and a weighted course completion history”
“compute a development score”
“compute a competency score”
“generate a credit score”
These limitations clearly relate to managing transactions/interactions between a user and/or a scoring entity.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to generating a credit score recites a fundamental economic principles or practice   and/or commercial or legal interactions. Additionally, assigning a weight and computing a development/competency score recites a mental process. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice and/or mental process then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“processor-readable non-transitory medium storing processor-issuable instructions”
“processor” and  “non-transitory medium” are  merely applying the  activities of generic CPU processors and storage mediums.
“application program interface”
generally linking to application program interface (API) technology   as a means to perform an abstract idea  
“machine learning”, “training”:
merely applying machine learning, artificial intelligence, and/or neural network technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0056] A hardware module is tangible unit capable of performing certain operations and ...one or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware modules of a computer system (e.g., a processor or a group of processors) may be configured by software (e.g., an application or application portion) as a hardware module that operates to perform certain operations as described herein.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 17 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 18: “processor-readable non-transitory medium”.
“processor” and  “non-transitory medium” are  merely applying the  activities of generic CPU processors and storage mediums.
is  recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0056] A hardware module is tangible unit capable of performing certain operations and ...one or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware modules of a computer system (e.g., a processor or a group of processors) may be configured by software (e.g., an application or application portion) as a hardware module that operates to perform certain operations as described herein.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 19 recites: 
“receive a job profile for a user” 
“receive course enrollment data”
“receive course completion history”
“receive certification history”
“store the job profile, course enrollment data, course completion history, and certification history”
“determine…a weight for each course the user is enrolled in”
“receive training data comprising credit data”
“separate the training data”
“adjust the weight”
“assign a weight to each course…to provide a weighted course enrollment data and a weighted course completion history”
“compute a development score”
“compute a competency score”
“generate a credit score”
These limitations clearly relate to managing transactions/interactions between a user and/or a scoring entity.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to generating a credit score recites a fundamental economic principles or practice   and/or commercial or legal interactions. Additionally, assigning a weight  and computing a development/competency score recites a mental process. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice and/or mental process then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“processor”
“processor” is  merely applying the  activities of generic CPU processor.
“application program interface”
generally linking to application program interface (API) technology   as a means to perform an abstract idea  
“machine learning”, “training”:
merely applying machine learning, artificial intelligence, and/or neural network technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0056] A hardware module is tangible unit capable of performing certain operations and ...one or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware modules of a computer system (e.g., a processor or a group of processors) may be configured by software (e.g., an application or application portion) as a hardware module that operates to perform certain operations as described herein.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 19 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 20 does not recite additional elements and merely narrows the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component.     For Example, the Applicant’s Specification reads, “[0056] A hardware module is tangible unit capable of performing certain operations and ...one or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware modules of a computer system (e.g., a processor or a group of processors) may be configured by software (e.g., an application or application portion) as a hardware module that operates to perform certain operations as described herein.”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1-15 and 17-20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 11-13, and 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (“CREDIT RISK EVALUATION WITH RESPONSIBILITY FACTORS”, U.S. Patent Number: 8086523 B1), in view of Maurya (“PERSONALIZED DATA-DRIVEN SKILL RECOMMENDATIONS AND SKILL GAP PREDICTION”, U.S. Publication Number:  2017/0154307 A1),in view of Zadeh (“METHODS AND SYSTEMS FOR APPLICATIONS FOR Z-NUMBERS”, U.S. Publication Number:  2014/0201126 A1)







Regarding Claim 1, 
Palmer teaches,
A computer-implemented method for determining a credit score,
(Palmer [Abstract] method for calculating an enhanced credit score)
receiving course completion history for the user for courses the user has completed from the user interface;; course completion history;
(Palmer [Col 7, Lines 15-17] successful completion of specific driver training programs or accident prevention courses
Palmer [Col 11, Lines 29-30] from an input device (e.g., keyboard, mouse, etc.) coupled to the computing device 
Palmer [Col 11, Lines 50-51] output module 206 for displaying on an output device (e.g., screen display, printer, etc.) coupled to the computing device 102.)
assigning a weight via the one or more processors …. each course the user has completed to provide… and each course the user has completed…and a weighted course completion history;
(Palmer [Col 12, Lines 62-66]  A coefficient may be assigned to each variable and used to calculate an enhanced credit score.  The resulting credit-scoring model 208 is able to effectively weigh the relative importance of each variable in calculating an overall enhanced credit score.
Palmer [Col 7, Lines 15-17] successful completion of specific driver training programs or accident prevention courses
Palmer [Col 17, Lines 22-24] there are numerous variations and permutations of the above-described systems and techniques that fall within the spirit and scope of the invention  )
based on the weighted
(Palmer [Col 12, Lines 62-66]  A coefficient may be assigned to each variable and used to calculate an enhanced credit score.  The resulting credit-scoring model 208 is able to effectively weigh the relative importance of each variable in calculating an overall enhanced credit score.)
generating , via the one or more processors, a credit score for the user 
(Palmer [Abstract] method for calculating an enhanced credit score 
Palmer [Col 12, Lines 62-66]    to each variable and used to calculate an enhanced credit score.   )
Palmer does not teach receiving a job profile for a user; receiving course enrollment data for courses the user is enrolled in from the user interface; …to each course the user is enrolled in and each course the user has completed from the user interface…and a weighted course completion history; receiving certification history for the user for certification tests the user has completed from the user interface; storing the job profile, course enrollment data...and certification history in one or more fields in a protocol; communicating, over a network, the protocol to a server using an application program interface, the server having one or more processors; determining, via the one or more processors, a weight for each course the user is enrolled in, each course the user has completed, and each certification test the user has completed using a model created using machine learning, wherein creating the model comprises: receiving training data comprising credit data for a plurality of consumers; separating the training data into a first dataset and an additional training dataset using the first dataset to create the model, the model including a weight for each course the plurality of consumers are enrolled in, each course the plurality of consumers are have completed, and each certification test the plurality of consumers have completed; using the additional dataset to test the model; and, adjusting the weight for each course the user is enrolled in, each course the user has completed, and each certification test the user has completed based on the model; computing a development score; course enrollment data; computing a competency score based on the job profile of the user; using the development score and competency score; each certification test the user has completed; weighted certification completion history;
Maurya  teaches,
receiving a job profile for a user from a user interface;
(Maurya [0046] applications and services that allow members the opportunity to share and receive information,
Maurya [0008] data structure for the member profile data for storing member profiles 
Maurya [0018] social networking system stores a large amount of data including member profiles with member skills data and job listing data
Maurya [0042]  member profile, including but not limited to education, job history
Maurya [0035] receives the requested job listing data (e.g., data describing the position, the associated organization, the job requirements, and responsibilities) and displays that data in a user interface on the client system)
receiving course enrollment data for courses the user is enrolled in from the user interface;
(Maurya [0020] Based on the candidate member's current skills, career path, field, qualifications, and experience
Maurya [0042]  member profile, including but not limited to education
Maurya [0039] educational background (e.g., schools, majors, etc.)
Maurya [0078]  factors including but not limited to educational history, industry area (e.g., based on a stored industry identification number), current or most recent company, titles, experience, educational institutions attended, and so on;
Maurya [0028]  Skill acquisition opportunities include courses, degrees, training, online tutorials, and so on.
Maurya [0138] the member's undergraduate school and/or program.
Maurya [0255] the frameworks 1006 may provide various graphical user interface (GUI) functions)
 …to each course the user is enrolled in …
(Maurya [0020] Based on the candidate member's current skills
Maurya [0042]  member profile, including but not limited to education
Maurya [0039] educational background (e.g., schools, majors, etc.)
Maurya [0078]  including but not limited to educational history
Maurya [0028]  Skill acquisition opportunities include courses, degrees, training, online tutorials, and so on.)  
receiving certification history for the user for certification tests 
(Maurya [0138]  the latest academic degree or training certification the member has achieved
Maurya [0086]  member education history)
the user has completed from the user interface;
(Maurya [0255] the frameworks 1006 may provide various graphical user interface (GUI) functions)
storing the job profile, 
(Maurya  [0018] a social networking system stores a large amount of data including member profiles with member skills data and job listing data)
course enrollment data
(Maurya [0242] ranks the opportunities based on availability to the first member (e.g., limited to students enrolled at the educational institution)
and certification history in one or more fields in a protocol;
(Maurya [0138]  the latest academic degree or training certification the member has achieved
Maurya [0086]  member education history)
communicating, over a network, the protocol to a server using an application program interface, the server having one or more processors;
(Maurya [0037]  the front end consists of a user interface module (e.g., a web server) 122, which receives requests from various client systems 102 and communicates appropriate responses to the requesting client systems 102. For example, the user interface module(s) 122 may receive requests in the form of Hypertext Transport Protocol (HTTP) requests, or other web-based, application programming interface (API) requests. 
Maurya [0036] hardware (e.g., memory and processor) for executing the instructions. ... may reside on a single server computer or may be distributed across several server computers
Maurya [0265]  the network 1180 or a portion of the network 1180 may include a wireless or cellular network)
determining, via the one or more processors, a weight for each course the user is enrolled in, each course the user has completed, and each certification test the user has completed using a model created  
(Maurya  [0078]  grouping members together based on a number of factors including but not limited to educational history,...experience, educational institutions attended, and so on; and [0079] a ranking module 336 for ranking a plurality of particular potential skills based on a calculated net value to a candidate member of learning a particular potential skill, the current career path, and interests of the candidate member;
Maurya [0242] ranks the opportunities based on availability to the first member (e.g., limited to students enrolled at the educational institution
Maurya  [0202]  can weigh members based on an importance level for each requirement in the job listing. 
Maurya [0138]  the latest academic degree or training certification the member has achieved
Maurya [0086]  member education history)
and each certification test the user has completed; weighted certification completion history;
(Maurya [0138]  the latest academic degree or training certification the member has achieved
Maurya [0086]  member education history
Maurya  [0115] the some job skills scores are temporally discounted such that jobs that are new are more heavily weighted in the job-derived skills scores and jobs that have been listed for a long time are discounted when job derived sill scores are calculated.)
computing , via the one or more processors, a development score;
(Maurya [0110]   can generate member-derived skill scores.)
 course enrollment data;
(Maurya [0020] Based on the candidate member's current skills, career path, field, qualifications, and experience
Maurya [0042]  member profile, including but not limited to education
Maurya [0039] educational background (e.g., schools, majors, etc.)
Maurya [0078]  factors including but not limited to educational history, industry area (e.g., based on a stored industry identification number), current or most recent company, titles, experience, educational institutions attended, and so on;
Maurya [0028]  Skill acquisition opportunities include courses, degrees, training, online tutorials, and so on.
Maurya [0138] the member's undergraduate school and/or program.
Maurya  [0028]  include courses, degrees, training, online tutorials, and so on.
Maurya  [0078] grouping members together based on a number of factors including but not limited to educational history)
 computing , via the one or more processors, a competency score based on the job profile of the user; 
(Maurya [0113] also generates skill scores based on job listings. The job derived skill scores are generated by identifying a cluster of job listings 
Maurya  [0116] recommending a skill or skill group to a member includes determining both the member derived skill score and the job derived skill score to determine which skill brings the most benefit to the member.
Maurya  [0085] data structure for the member profile data 130 for storing member profiles)
using the development score and competency score.
(Maurya [0113] also generates skill scores based on job listings. The job derived skill scores are generated by identifying a cluster of job listings 
Maurya  [0116] recommending a skill or skill group to a member includes determining both the member derived skill score and the job derived skill score to determine which skill brings the most benefit to the member.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the credit risk evaluation and scoring teachings of Palmer to incorporate the personalized skill gap learning recommendation scoring teachings of Maurya  to “generate member-derived skill scores.” (Maurya [0110]).        The modification would have been obvious, because it is merely applying a known technique (i.e. skill gap learning recommendation scoring) to a known concept (i.e. credit risk evaluation and scoring) ready for improvement to yield predictable result (i.e. “assign each skill a skill gap score at the particular level of granularity, and rank skills on this score to produce a ranked list of skills indicating the importance of a skill to public policy and educational institutions as evidenced by the demand of the skill in the employment opportunities and the lack of supply of the skill by members of the workforce” Maurya [0190])
Maurya does not teach using a model created using machine learning, wherein creating the model comprises: receiving training data comprising credit data for a plurality of consumers; separating the training data into a first dataset and an additional training dataset using the first dataset to create the model, the model including a weight for each course the plurality of consumers are enrolled in, each course the plurality of consumers are have completed, and each certification test the plurality of consumers have completed; using the additional dataset to test the model; and, adjusting the weight for each course the user is enrolled in, each course the user has completed, and each certification test the user has completed based on the model;
Zadeh teaches,
using a model created using machine learning, wherein creating the model comprises: receiving training data comprising credit data for a plurality of consumers;
(Zadeh [0274] build a fuzzy model, going through iterations, to validate a model, based on some thresholds or conditions. 
Zadeh [2398] we use machine learning to learn to rank, by training samples. In one embodiment, search engine ranking with our model of Z-web, including reliability factor and other Z-factors, becomes much improved. 
Zadeh [2422] for credit score for loan or risk analysis,
Zadeh  [2132]  we identify objects ...for consumer purposes, to send ad notices or notify the potential buyers or notify new consumers or notify about new products or requested types of products or products of interest.)
separating the training data into a first dataset and an additional training dataset using the first dataset to create the model, the model including a weight for each course the plurality of consumers are enrolled in, each course the plurality of consumers are have completed, and each certification test the plurality of consumers have completed;
(Zadeh   [1867] In one embodiment, we have the nearest neighbor rule for training samples and the closest prototype, for assigning the corresponding class, to optimize the classification. ....Then, the system extracts a set of features to classify (as a separate class for recognition). 
Zadeh  [0680] determined by minimum of individual tsi's. In one embodiment, ts is determined via averaging, or weighted (wi) 
Zadeh  [2703]  in order to gather statistics of annotation to indicate whether the user actually viewed the movie/image, e.g., for online course or certification.)
using the additional dataset to test the model; 
(Zadeh  [1823]  a validation is used to test the generalization, by dividing the sample data for fitting and cross comparing the error. In one embodiment, kernel methods are used for small labeled data and top features to model the classification. 
Zadeh [2315]  testing the results with a statistical model)
and, adjusting the weight for each course the user is enrolled in, each course the user has completed, and each certification test the user has completed based on the model;
(Zadeh  [1618] through weighted output averaging
Zadeh [1720]  letting the weight on certain units change when learning a certain feature.
Zadeh [1722] The learning process tends modifies the weights and biases 
Zadeh  [2703]  in order to gather statistics of annotation to indicate whether the user actually viewed the movie/image, e.g., for online course or certification.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the credit risk evaluation and scoring teachings of Palmer to incorporate the artificial intelligence teachings of Zadeh for  “artificial intelligence, soft computing, and deep learning/recognition, … Big Data analytics, machine learning, training schemes, … clustering, classification, …similarity measures, …, optimization, …, ranking, … parsing, …data mining, event prediction, …, risk assessment, … database management, indexing and join operation, memory management, …, event-centric social network...” (Zadeh [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. artificial intelligence) to a known concept (i.e. credit risk evaluation and scoring) ready for improvement to yield predictable result (i.e. Zadeh [2027](determine) "relationships ...from expert humans, ... inputting, or from trained computer learning machine, or extracted from millions of relationships from a huge observation sampling or history file or database... Zadeh [2037] affiliations or clubs or friends or geographical area or job or title or essay in school or courses taken in college”)


Regarding Claim 2, 
Palmer and Maurya teach the credit score determination of Claim 1 as described earlier.
Palmer teaches,
each equally incorporated into the credit score.
(Palmer [Col 14, Lines 31-35] For example, in an illustrative credit-scoring model that equally weighs a user's insurance class rating and conventional credit score, the user's insurance class rating and conventional credit score will be added together and the sum divided by two to calculate the user's enhanced credit score.
Palmer [Col 17, Lines 22-24] there are numerous variations and permutations of the above-described systems and techniques that fall within the spirit and scope of the invention  )
Palmer does not teach the development score and competency score.
Maurya teaches,
the development score 
(Maurya [0110]   can generate member-derived skill scores.)
and competency score
(Maurya [0113] also generates skill scores based on job listings. The job derived skill scores are generated by identifying a cluster of job listings 
Maurya  [0116] recommending a skill or skill group to a member includes determining both the member derived skill score and the job derived skill score to determine which skill brings the most benefit to the member.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the credit risk evaluation and scoring teachings of Palmer to incorporate the personalized skill gap learning recommendation scoring teachings of Maurya  to “generate member-derived skill scores.” (Maurya [0110]).        The modification would have been obvious, because it is merely applying a known technique (i.e. skill gap learning recommendation scoring) to a known concept (i.e. credit risk evaluation and scoring) ready for improvement to yield predictable result (i.e. “assign each skill a skill gap score at the particular level of granularity, and rank skills on this score to produce a ranked list of skills indicating the importance of a skill to public policy and educational institutions as evidenced by the demand of the skill in the employment opportunities and the lack of supply of the skill by members of the workforce” Maurya [0190])
Regarding Claim 3, 
Palmer and Maurya teach the credit score determination of Claim 1 as described earlier.
Palmer teaches,
wherein the job profile includes one or more of a profession for the user, a user's years of experience in the profession, user's employer, user's current salary, and an average salary for professionals in the profession.
(Palmer [Col 2, Lines 7-15] the following information in calculating a credit score: age, salary, occupation, title, employer, date employed or employment history, where a person lives, any interest rate being charged on a particular credit card or other account, and any items reported as child/family support obligations or rental agreements. Although FICO credit scores currently do not use the personal factors previously listed there are other credit scoring agencies that may include one or more of those factors listed.)
Regarding Claim 11, 
Palmer and Maurya teach the credit score determination of Claim 1 as described earlier.
Palmer teaches,
receiving personal information for the user.
(Palmer [Col 6, Lines 64-65] such as a user's name, date of birth, and/or driver's license number.)
Regarding Claim 12, 
Palmer and Maurya teach the credit score determination of Claim 11 as described earlier.
Palmer teaches,
further comprising, generating the credit score for the user using the personal information
(Palmer [Col 63-66] A computing device 102 may receive insurance rating information from the CLUE database that matches the provided search criteria, such as a user's name, date of birth, and/or driver's license number. 
Palmer [Col 12, Lines 62-66]  A coefficient may be assigned to each variable and used to calculate an enhanced credit score.  The resulting credit-scoring model 208 is able to effectively weigh the relative importance of each variable in calculating an overall enhanced credit score.)
Palmer does not teach in addition to the development score and competency score.
Maurya teaches,
in addition to the development score
(Maurya [0110]   can generate member-derived skill scores.)
 and competency score.
(Maurya [0113] also generates skill scores based on job listings. The job derived skill scores are generated by identifying a cluster of job listings 
Maurya  [0116] recommending a skill or skill group to a member includes determining both the member derived skill score and the job derived skill score to determine which skill brings the most benefit to the member.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the credit risk evaluation and scoring teachings of Palmer to incorporate the personalized skill gap learning recommendation scoring teachings of Maurya  to “generate member-derived skill scores.” (Maurya [0110]).        The modification would have been obvious, because it is merely applying a known technique (i.e. skill gap learning recommendation scoring) to a known concept (i.e. credit risk evaluation and scoring) ready for improvement to yield predictable result (i.e. “assign each skill a skill gap score at the particular level of granularity, and rank skills on this score to produce a ranked list of skills indicating the importance of a skill to public policy and educational institutions as evidenced by the demand of the skill in the employment opportunities and the lack of supply of the skill by members of the workforce” Maurya [0190])
Regarding Claim 13, 
Palmer and Maurya teach the credit score determination of Claim 12 as described earlier.
Palmer does not teach wherein the personal information includes an age of the user and an address.
Maurya teaches,
wherein the personal information includes an age of the user and an address.
(Maurya [0081] member profile data 130 including both data provided by the member who will be prompted to provide some personal information, such as his or her name, age (e.g., birth date), gender, interests, contact information, home town, address, educational background (e.g., schools, majors, etc.),)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the credit risk evaluation and scoring teachings of Palmer to incorporate the member data teachings of Maurya  to “a social networking system stores a large amount of data including member profiles with member skills data and job listing data.” (Maurya [0118]).        The modification would have been obvious, because it is merely applying a known technique (i.e. member data) to a known concept (i.e. credit risk evaluation and scoring) ready for improvement to yield predictable result (i.e. “The social networking system can leverage this data to generate personalized skill recommendations.” Maurya [0118])
Regarding Claim 15, 
Palmer and Maurya teach the credit score determination of Claim 11 as described earlier.
Palmer teaches,
wherein the personal information includes one or more of a payment account history, a length of payment account history, a payment amount owed, a type of payment account, a number of payment accounts, a number of transactions, an amount of credit used, and available credit.
(Palmer [Col 3, Lines 29-63] The statistical model may consider conventional credit risk information (e.g., a user's FICO score, payment history, length of credit history, amount owed, types of credit used, new credit, etc.)... (Note: Payment history can include account payment information on specific types of accounts (credit cards, retail accounts, installment loans, finance company accounts, mortgage, etc.),...delinquency (past due items)...number of past due items on file, number of accounts paid as agreed. Amounts owed can include amount owing on accounts, amount owing on specific types of accounts,....number of accounts with balances....Length of credit history can include time since accounts opened, time since accounts opened by specific type of account, and time since account activity.....Type of credit used can include number of (presence, prevalence, and recent information on) various types of accounts (credit cards, retail accounts, installment loans, mortgage, consumer finance accounts, etc.)).)
Claim 17 is rejected on the same basis as Claim 1.
Claim 18 is rejected on the same basis as Claim 2.
Claim 19 is rejected on the same basis as Claim 1.
Claim 20 is rejected on the same basis as Claim 2.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer and  Maurya  in view of Shulman (“RECOMMENDATION SYSTEM OF EDUCATIONAL OPPORTUNITIES TO MEMBERS IN A SOCIAL NETWORK”, U.S. Publication Number:  2015/0248739 A1)

Regarding Claim 4, 
Palmer and Maurya teach the credit score determination of Claim 1 as described earlier.
Palmer and Maurya do not teach wherein the course enrollment data includes one or more of a course name, a course type, a course provider, a course instructor, a course number, a course start date, and a course end date.
Shulman teaches,
wherein the course enrollment data includes one or more of a course name, a course type, a course provider, a course instructor, a course number, a course start date, and a course end date.
(Shulman [0020] This metadata includes course names, instructors, the source education institution 
Shulman [0075] such as course date, time, availability, credit amount, whether a certificate is offered, location, prerequisites)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the credit risk evaluation and scoring teachings of Palmer to incorporate the personalized skill scoring teachings of Shulman for  “member rating is a reputation score for members of the social networking server system.” (Shulman [0022]).        The modification would have been obvious, because it is merely applying a known technique (i.e. skill  scoring) to a known concept (i.e. credit risk evaluation and scoring) ready for improvement to yield predictable result (i.e. “both explicit and implicit skills have an associated confidence level. A confidence level associated with a skill reflects the system 120's confidence that the member actually has the listed skill.” Shulman [0035])


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer, Maurya, and Shulman  in view of Madhavan (“CORRELATING JOBS WITH PERSONALIZED LEARNING ACTIVITIES IN ONLINE EDUCATION PLATFORMS”, U.S. Publication Number:  2015/0120593 A1)

Regarding Claim 5, 
Palmer and Maurya teach the credit score determination of Claim 1 as described earlier.
Palmer does not teach wherein the course enrollment data includes one or more of a first ranking for the course and a second ranking of a course provider.
Maurya teaches, 
wherein the course enrollment data includes one or more of a first ranking for the course
(Maurya [0242] once a list of potential educational opportunities is determined, the social networking system (e.g., system 120 in FIG. 1) ranks the opportunities based on availability to the first member (e.g., limited to students enrolled at the educational institution, distance from member, and so on), cost, time)
Maurya does not teach a second ranking of a course provider.
Madhavan teaches,
a second ranking of a course provider. 
(Madhavan [0108] Specifically, groupings of learning units may be served from different sources (e.g., schools, institutions, etc.), and therefore may be ranked differently based on reputation for quality education.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the credit risk evaluation and scoring teachings of Palmer to incorporate the job and education ranking   of Madhavan for  “concepts extraction module 442 ranks the content affiliated per course of a plurality of courses and processes the content by extracting and normalizing the content into a unique combination of operands and operators that characterize the respective course.” (Madhavan [0073]).        The modification would have been obvious, because it is merely applying a known technique (i.e. skill  scoring) to a known concept (i.e. credit risk evaluation and scoring) ready for improvement to yield predictable result (i.e. “therefore may be ranked differently based on reputation for quality education.” Madhavan [0108])
Regarding Claim 6, 
Palmer, Maurya, and Madhavan teach the credit score determination of Claim 5 as described earlier.
Palmer teaches,
wherein the weighted course
(Palmer [Col 12, Lines 62-66]  A coefficient may be assigned to each variable and used to calculate an enhanced credit score.  The resulting credit-scoring model 208 is able to effectively weigh the relative importance of each variable in calculating an overall enhanced credit score.
Palmer [Col 7, Lines 15-17] successful completion of specific driver training programs or accident prevention courses
Palmer [Col 17, Lines 22-24] there are numerous variations and permutations of the above-described systems and techniques that fall within the spirit and scope of the invention  )
Palmer does not teach course enrollment data is based on the first ranking for the course or the second ranking for the course provider.
Maurya teaches,
course enrollment data is based on the first ranking for the course
(Maurya [0242] once a list of potential educational opportunities is determined, the social networking system (e.g., system 120 in FIG. 1) ranks the opportunities based on availability to the first member (e.g., limited to students enrolled at the educational institution, distance from member, and so on), cost, time)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the credit risk evaluation and scoring teachings of Palmer to incorporate the personalized skill gap learning recommendation scoring teachings of Maurya  to “generate member-derived skill scores.” (Maurya [0110]).        The modification would have been obvious, because it is merely applying a known technique (i.e. skill gap learning recommendation scoring) to a known concept (i.e. credit risk evaluation and scoring) ready for improvement to yield predictable result (i.e. “assign each skill a skill gap score at the particular level of granularity, and rank skills on this score to produce a ranked list of skills indicating the importance of a skill to public policy and educational institutions as evidenced by the demand of the skill in the employment opportunities and the lack of supply of the skill by members of the workforce” Maurya [0190])
Maurya  does not teach  the second ranking for the course provider.
Madhavan teaches,
the second ranking for the course provider.
(Madhavan [0108] Specifically, groupings of learning units may be served from different sources (e.g., schools, institutions, etc.), and therefore may be ranked differently based on reputation for quality education.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the credit risk evaluation and scoring teachings of Palmer to incorporate the job and education ranking   of Madhavan for  “concepts extraction module 442 ranks the content affiliated per course of a plurality of courses and processes the content by extracting and normalizing the content into a unique combination of operands and operators that characterize the respective course.” (Madhavan [0073]).        The modification would have been obvious, because it is merely applying a known technique (i.e. skill  scoring) to a known concept (i.e. credit risk evaluation and scoring) ready for improvement to yield predictable result (i.e. “therefore may be ranked differently based on reputation for quality education.” Madhavan [0108])



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer, Maurya, Shulman, and Madhavan 

Regarding Claim 7, 
Palmer and Maurya teach the credit score determination of Claim 1 as described earlier.
Palmer teaches,
wherein the course completion history
(Palmer [Col 7, Lines 15-17] successful completion of specific driver training programs or accident prevention courses)
Palmer does not teach includes one or more of a course name, a course type, a course provider, a course instructor, a course number, a course start date, a course end date, a first ranking for the course, and a second ranking of the course provider.
Maurya teaches,
a first ranking for the course
(Maurya [0242] once a list of potential educational opportunities is determined, the social networking system (e.g., system 120 in FIG. 1) ranks the opportunities based on availability to the first member (e.g., limited to students enrolled at the educational institution, distance from member, and so on), cost, time)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the credit risk evaluation and scoring teachings of Palmer to incorporate the personalized skill gap learning recommendation scoring teachings of Maurya  to “generate member-derived skill scores.” (Maurya [0110]).        The modification would have been obvious, because it is merely applying a known technique (i.e. skill gap learning recommendation scoring) to a known concept (i.e. credit risk evaluation and scoring) ready for improvement to yield predictable result (i.e. “assign each skill a skill gap score at the particular level of granularity, and rank skills on this score to produce a ranked list of skills indicating the importance of a skill to public policy and educational institutions as evidenced by the demand of the skill in the employment opportunities and the lack of supply of the skill by members of the workforce” Maurya [0190])
Maurya  does not teach includes one or more of a course name, a course type, a course provider, a course instructor, a course number, a course start date, a course end date; and a second ranking of the course provider.
Shulman teaches,
includes one or more of a course name, a course type, a course provider, a course instructor, a course number, a course start date, a course end date
(Shulman [0020] This metadata includes course names, instructors, the source education institution 
Shulman [0075] such as course date, time, availability, credit amount, whether a certificate is offered, location, prerequisites)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the credit risk evaluation and scoring teachings of Palmer to incorporate the educational institution profile data   of Shulman featuring  “profiles for traditional educational institutions (e.g., universities, colleges, community colleges, etc.) and new types of educational institutions (Massively Open Online Courses (MOOCs).” (Shulman [0040]).        The modification would have been obvious, because it is merely applying a known technique (i.e. educational institution profile data ) to a known concept (i.e. credit risk evaluation and scoring) ready for improvement to yield predictable result (i.e. “where students can access the courses (e.g., whether its courses are offered at a physical location like a campus or online), what students are eligible to take the courses (e.g., some educational institutions are free and open to anyone, while others require a fee or prerequisites), contact information, and any other information related to the educational institution” Shulman [0040])
Shulman does not teach   a second ranking of the course provider.
Madhavan  teaches,
a second ranking of the course provider.
(Madhavan [0108] Specifically, groupings of learning units may be served from different sources (e.g., schools, institutions, etc.), and therefore may be ranked differently based on reputation for quality education.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the credit risk evaluation and scoring teachings of Palmer to incorporate the job and education ranking   of Madhavan for  “concepts extraction module 442 ranks the content affiliated per course of a plurality of courses and processes the content by extracting and normalizing the content into a unique combination of operands and operators that characterize the respective course.” (Madhavan [0073]).        The modification would have been obvious, because it is merely applying a known technique (i.e. skill  scoring) to a known concept (i.e. credit risk evaluation and scoring) ready for improvement to yield predictable result (i.e. “therefore may be ranked differently based on reputation for quality education.” Madhavan [0108])
Regarding Claim 8, 
Palmer, Maurya, Shulman, and Madhavan  teach the credit score determination of Claim 7 as described earlier.
Palmer teaches,
wherein the weighted course completion history
(Palmer [Col 12, Lines 62-66]  A coefficient may be assigned to each variable and used to calculate an enhanced credit score.  The resulting credit-scoring model 208 is able to effectively weigh the relative importance of each variable in calculating an overall enhanced credit score.
Palmer [Col 7, Lines 15-17] successful completion of specific driver training programs or accident prevention courses
Palmer [Col 17, Lines 22-24] there are numerous variations and permutations of the above-described systems and techniques that fall within the spirit and scope of the invention  )
Palmer does not teach is based on one or more of the first ranking for the course and the second ranking for the course provider.
Maurya teaches,
is based on one or more of the first ranking for the course
(Maurya [0242] once a list of potential educational opportunities is determined, the social networking system (e.g., system 120 in FIG. 1) ranks the opportunities based on availability to the first member (e.g., limited to students enrolled at the educational institution, distance from member, and so on), cost, time)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the credit risk evaluation and scoring teachings of Palmer to incorporate the personalized skill gap learning recommendation scoring teachings of Maurya  to “generate member-derived skill scores.” (Maurya [0110]).        The modification would have been obvious, because it is merely applying a known technique (i.e. skill gap learning recommendation scoring) to a known concept (i.e. credit risk evaluation and scoring) ready for improvement to yield predictable result (i.e. “assign each skill a skill gap score at the particular level of granularity, and rank skills on this score to produce a ranked list of skills indicating the importance of a skill to public policy and educational institutions as evidenced by the demand of the skill in the employment opportunities and the lack of supply of the skill by members of the workforce” Maurya [0190])
Maurya does not teach the second ranking for the course provider.
a second ranking of the course provider.
(Madhavan [0108] Specifically, groupings of learning units may be served from different sources (e.g., schools, institutions, etc.), and therefore may be ranked differently based on reputation for quality education.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the credit risk evaluation and scoring teachings of Palmer to incorporate the job and education ranking   of Madhavan for  “concepts extraction module 442 ranks the content affiliated per course of a plurality of courses and processes the content by extracting and normalizing the content into a unique combination of operands and operators that characterize the respective course.” (Madhavan [0073]).        The modification would have been obvious, because it is merely applying a known technique (i.e. skill  scoring) to a known concept (i.e. credit risk evaluation and scoring) ready for improvement to yield predictable result (i.e. “therefore may be ranked differently based on reputation for quality education.” Madhavan [0108])


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer, Maurya,  and Madhavan 
Regarding Claim 9, 
Palmer and Maurya teach the credit score determination of Claim 1 as described earlier.
Palmer teaches wherein the course completion history
(Palmer [Col 7, Lines 15-17] successful completion of specific driver training programs or accident prevention courses)
Palmer does not teach includes one or more of a degree name, a degree type, a school, a degree start date, a degree completion date, number of credits earned, a first ranking of the degree type, and a second ranking of the school.
Maurya teaches,
includes one or more of a degree name, a degree type, a school, a degree start date, a degree completion date, number of credits earned, a first ranking of the degree type
(Maurya [0125] educational degree includes a list of alternate degree names (e.g., using different names for the same or very similar degrees)
Maurya [0042] member A lists an undergraduate degree in architecture
Maurya [0052] ranks the skills based on the determined values and the degree to which the skills are related to the candidate member's current career path or realm. 
Maurya [0042] For example, member A lists an undergraduate degree in architecture and has a past job history that includes Project Architect for at least three different projects. The system 120 determines that member A has skill in AutoCAD even though the member has not directly reported having that skill)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the credit risk evaluation and scoring teachings of Palmer to incorporate the personalized skill gap learning recommendation scoring teachings of Maurya  to “generate member-derived skill scores.” (Maurya [0110]).        The modification would have been obvious, because it is merely applying a known technique (i.e. skill gap learning recommendation scoring) to a known concept (i.e. credit risk evaluation and scoring) ready for improvement to yield predictable result (i.e. “assign each skill a skill gap score at the particular level of granularity, and rank skills on this score to produce a ranked list of skills indicating the importance of a skill to public policy and educational institutions as evidenced by the demand of the skill in the employment opportunities and the lack of supply of the skill by members of the workforce” Maurya [0190])
Maurya  does not teach a second ranking of the school.
Madhavan teaches,
a second ranking of the school.
(Madhavan [0108] Specifically, groupings of learning units may be served from different sources (e.g., schools, institutions, etc.), and therefore may be ranked differently based on reputation for quality education.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the credit risk evaluation and scoring teachings of Palmer to incorporate the job and education ranking   of Madhavan for  “concepts extraction module 442 ranks the content affiliated per course of a plurality of courses and processes the content by extracting and normalizing the content into a unique combination of operands and operators that characterize the respective course.” (Madhavan [0073]).        The modification would have been obvious, because it is merely applying a known technique (i.e. skill  scoring) to a known concept (i.e. credit risk evaluation and scoring) ready for improvement to yield predictable result (i.e. “therefore may be ranked differently based on reputation for quality education.” Madhavan [0108])
Regarding Claim 10, 
Palmer, Maurya, and Madhavan teach the credit score determination of Claim 9 as described earlier.
Palmer teaches,
wherein the weighted course completion history
(Palmer [Col 12, Lines 62-66]  A coefficient may be assigned to each variable and used to calculate an enhanced credit score.  The resulting credit-scoring model 208 is able to effectively weigh the relative importance of each variable in calculating an overall enhanced credit score.
Palmer [Col 7, Lines 15-17] successful completion of specific driver training programs or accident prevention courses
Palmer [Col 17, Lines 22-24] there are numerous variations and permutations of the above-described systems and techniques that fall within the spirit and scope of the invention  )
Palmer does not teach is based on one or more of the first ranking for the degree type and the second ranking for the school.
Maurya teaches,
is based on one or more of the first ranking for the degree type
(Maurya [0052] ranks the skills based on the determined values and the degree to which the skills are related to the candidate member's current career path or realm. 
Maurya [0042] For example, member A lists an undergraduate degree in architecture and has a past job history that includes Project Architect for at least three different projects. The system 120 determines that member A has skill in AutoCAD even though the member has not directly reported having that skill)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the credit risk evaluation and scoring teachings of Palmer to incorporate the personalized skill gap learning recommendation scoring teachings of Maurya  to “generate member-derived skill scores.” (Maurya [0110]).        The modification would have been obvious, because it is merely applying a known technique (i.e. skill gap learning recommendation scoring) to a known concept (i.e. credit risk evaluation and scoring) ready for improvement to yield predictable result (i.e. “assign each skill a skill gap score at the particular level of granularity, and rank skills on this score to produce a ranked list of skills indicating the importance of a skill to public policy and educational institutions as evidenced by the demand of the skill in the employment opportunities and the lack of supply of the skill by members of the workforce” Maurya [0190])

Maurya  does not teach a second ranking of the school.
Madhavan teaches,
a second ranking of the school.
(Madhavan [0108] Specifically, groupings of learning units may be served from different sources (e.g., schools, institutions, etc.), and therefore may be ranked differently based on reputation for quality education.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the credit risk evaluation and scoring teachings of Palmer to incorporate the job and education ranking   of Madhavan for  “concepts extraction module 442 ranks the content affiliated per course of a plurality of courses and processes the content by extracting and normalizing the content into a unique combination of operands and operators that characterize the respective course.” (Madhavan [0073]).        The modification would have been obvious, because it is merely applying a known technique (i.e. skill  scoring) to a known concept (i.e. credit risk evaluation and scoring) ready for improvement to yield predictable result (i.e. “therefore may be ranked differently based on reputation for quality education.” Madhavan [0108])


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer and  Maurya  in view of Richard (“REWARD EXCHANGE METHOD AND SYSTEM IMPLEMENTING DATA COLLECTION AND ANALYSIS”, U.S. Publication Number:   2011/0251882 A1)
Regarding Claim 14, 
Palmer and Maurya teach the credit score determination of Claim 11 as described earlier.
Palmer and Maurya do not teach wherein the personal information includes one or more of frequent flyer miles for the user and flight history.
Richard teaches,
wherein the personal information includes one or more of frequent flyer miles for the user and flight history.
(Richard [0112] provided is an optimization methodology for the lifetime value of his reward points and frequent flyer miles. 
Richard [0355] the analysis determines that the credit score of a customer is below a certain threshold level...This can be filtered even further by applying an analysis of the customer's travel history which determines that this customer is a frequent traveler and often takes long flights)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the credit risk evaluation and scoring teachings of Palmer to incorporate the data collection and analysis system of Richard that  “receives customer identification data associated with a customer…(to) perform a qualitative analysis algorithm with the customer identification data” (Richard [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. data collection and analysis) to a known concept (i.e. credit risk evaluation and scoring) ready for improvement to yield predictable result (i.e. “customer information may be retrieved from the remote databases and collated and analyzed.” Richard [Abstract])

Response to Remarks
Applicant's arguments filed on June 2, 2021 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Specification Objections
Applicant's  amendments rectify the original objections. 
The objection  is lifted.
Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“Here the amended claims are similar to those in Example 39 of the January 2019 PEG."
Examiner responds:
 Applicant's amendments have been fully considered but they are not persuasive.   The applicant’s use of machine learning is a well-understood, routine, and conventional activity within the field. 
 Example 39 of the Subject Matter Eligibility Examples differs significantly from the Applicant’s invention. That invention overcomes the abstract idea classification not because it utilizes machine learning, but because it performs in a manner impossible for a human mind to perform. When a person identifies human faces, he or she cannot mentally apply and output “mirroring, rotating, smoothing, or contrast reduction” to a digital image presented to them.
The Applicant’s invention merely uses machine learning to perform functions that can be performed mentally or with paper and pencil such as “separating…data”, “including a weight for each course”, “test(ing) the model”, and “adjusting the weight for each course the user is enrolled in”
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice and/or mental process then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The Applicant states:
“the amendments to the claims provide additional limitations that impose a meaningful limit on the judicial exception. More specifically, the additional elements, provides an ordered combination that is unique and does not monopolize the idea of a fundamental economic practice as asserted pages 3-4 of the Office Action. Particularly, the claims feature receiving from a user interface a job profile, course enrollment data for courses the user is enrolled in, course completion history, courses the user has completed, and certification history for the user. …. Weights for each course the user is enrolled in, each course the user has completed, and each certification test the user has completed …. includes credit data for a plurality of consumers. …. assigned to each course the user is enrolled in, each course the user has completed, and each certification test the user has completed. A developmental score is determined using the weighted course enrollment data, weighted course completion history, and weighted certification completion history, and a competency score is determined using the job profile. Both scores are then used to generate a credit score for the user.."
Examiner responds:
 The Applicant’s invention may solve an administrative or organizational concern, but it does not solve any meaningful technological issue. The issues outlined by the Applicants invention may all be solved mentally or with paper and pencil. It’s no different than a for-profit university admissions officers selecting candidates based on previous coursework completion and financial solvency (i.e., credit history) and an academic advisor further recommending courses based on a scoring rubric  that weighs  students’ certifications, enrollment data, weighted course completion history, etc.
   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).
Therefore, the rejection under  35 USC § 101 remains.

Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
  Zadeh (“METHODS AND SYSTEMS FOR APPLICATIONS FOR Z-NUMBERS”, U.S. Publication Number:  2014/0201126 A1)
Therefore, the rejection under  35 USC § 103 remains.
 Applicant’s remarks regarding the rejection is made under 35 USC § 103 is rendered moot by the introduction of additional prior art.
 Therefore, the rejection under  35 USC § 103 remains.


Prior Art Cited But Not Applied




























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Henien (“METHOD FOR INCREASING GEOGRAPHIC RETENTION OF GRADUATES BY REDUCING STUDENT LOAN INTEREST RATES THROUGH PRIVATE INVESTMENT AND A SECONDARY BOND MARKET”, U.S. Publication Number: 20150287136 A1) proposes provides cheaper interest rate student loans than offered by government sources and variable rates by private corporations; and provides the investors with relatively low risk investments that allow the investor to help address a community need.
Celano (“METHOD AND SYSTEM FOR FINANCIAL COUNSELING”, U.S. Publication Number: 20090048957 A1) teaches that financial institutions providing counseling to costumers have to spend a significant amount of time gathering data from their clients and analyzing that data before offering appropriate financial advice to their customers. A Credit Report Data Integration system, furthermore, streamlines the process by allowing the system to obtain data, with consent of the customer, from the credit bureaus to determine the financial needs of the client. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
 
/HAO FU/Primary Examiner, Art Unit 3697